            Case 1:21-cv-02098-LGS Document 20 Filed 04/15/21 Page 1 of 1
                                      Robert M. Wasnofski, Jr.                                                   Dentons US LLP
                                      Partner                                                         1221 Avenue of the Americas
                                                                                                        New York, NY 10020-1089
                                      robert.wasnofski@dentons.com                                                  United States
                                      D   +1 212 768 6748
                                                                                                                    dentons.com


                                            The application is GRANTED. The initial conference is hereby
                                            adjourned to August 19, 2021, at 10:30 A.M. The parties shall call
                                            (888) 363-4749 and use Access Code 558-3333. The time of the
                                            conference is approximate, but the parties shall be ready to proceed
April 14, 2021
                                            at that time. By August 12, 2021, the parties shall file a joint letter
                                            and proposed CMP.
VIA ECF

Honorable Lorna G. Schofield                SO ORDERED.
United States District Judge
Southern District of New York               Dated: April 15, 2021
United States Courthouse
500 Pearl Street                                   New York, New York
New York, New York 10007

Re:     Venus by Maria Tash, Inc. v. Prinatriam, et al., Case No. 1:21-cv-02098

Dear Judge Schofield:

          We represent Plaintiff Venus by Maria Tash, Inc. (“Plaintiff”) in the above-referenced matter.
Plaintiff filed the instant action on March 10, 2021. (Dkt. 1.) Upon information and belief, Defendants are
located in Cyprus. Accordingly, Plaintiff is in the process of serving Defendants in accordance with
agreed upon means of service authorized by the Hague Convention on the Service Abroad of Judicial
and Extrajudicial Documents under Fed. R. Civ. P. 4.

       On April 2, 2021, Your Honor issued an Order (“Order”) scheduling a telephonic conference on
May 20, 2021 at 10:30 a.m. (Dkt. 18.)1 Since Plaintiff estimates that it will take approximately three
months for service to be effected on Defendants, Plaintiff respectfully moves the Court to adjourn the May
20, 2021 conference and all interim deadlines set forth in the Order by three months. Plaintiff has not
requested any prior adjournments in this matter.

                                                            Respectfully submitted,




                                                            Robert M. Wasnofski, Jr.




1The Order further directs Plaintiff to serve Defendants with a copy thereof and the Court’s Individual
Rules. Plaintiff respectfully submits that it will serve Defendants with both documents once service of the
Summons and Complaint is effected, and will promptly file proof of service with the Court.

Rattagan Macchiavello Arocena • Jiménez de Aréchaga, Viana & Brause • Lee International • Kensington Swan • Bingham Greenebaum
• Cohen & Grigsby • Sayarh & Menjra • Larraín Rencoret • Hamilton Harrison & Mathews • Mardemootoo Balgobin • HPRP • Zain & Co.
• Delany Law • Dinner Martin • For more information on the firms that have come together to form Dentons, go to
dentons.com/legacyfirms

US_Active\117955702\V-3
